 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10         JOSHUA JEFFREY TRUEBLOOD,
                                                               CASE NO. 3:19-cv-05816 RBL-JRC
11                               Plaintiff,
                                                               ORDER DENYING MOTION TO
12               v.                                            APPOINT MEDICAL EXPERT
13         OFFICER SGT. CAPPOLA, et al.,

14                               Defendants.

15

16            This matter is before the Court on an untitled document filed by plaintiff that the Clerk’s

17   Office docketed as a “Motion for Court Order for Professional Opinion by Hospital.” Dkt. 10.

18   The Court interprets the document as a motion for the appointment of a medical expert under

19   Federal Rule of Evidence 706. Because this matter is at an early stage with no pending matters

20   requiring an expert witness’s assistance, the request for appointment of a medical expert is

21   denied without prejudice.

22   ///

23   ///

24

     ORDER DENYING MOTION TO APPOINT MEDICAL
     EXPERT - 1
 1                                              DISCUSSION

 2           Plaintiff brings this matter pro se and in forma pauperis under 42 U.S.C. § 1983. See

 3   Dkt. 1. After filing an amended complaint alleging that unlawful conditions of confinement

 4   caused plaintiff to contract hepatitis (see Dkt. 9), plaintiff filed a document requesting that the

 5   Court order a professional medical opinion or test to determine “the scar[r]ing of the liver” so

 6   that plaintiff could establish when he contracted hepatitis. See Dkt. 10, at 2.

 7           The Court interprets plaintiff’s request as one for the appointment of an expert witness.

 8   See Fed. R. Evid. 706. “A witness who is qualified as an expert by knowledge, skill, experience,

 9   training, or education may testify in the form of an opinion or otherwise if . . . the expert’s

10   scientific, technical, or other specialized knowledge will help the trier of fact to understand the

11   evidence or to determine a fact in issue,” among other requirements. See Fed. R. Evid. 702(a).

12   Rule 706(a) provides “discretion [for the Court] to appoint a neutral expert witness.” Claiborne

13   v. Blauser, 934 F.3d 885, 901 n.7 (9th Cir. 2019). The expert is entitled to compensation set by

14   the Court, which is payable “by the parties in the proportion and at the time that the court

15   directs[.]” See Fed. R. Evid. 706(c)(2).

16           However, at present, plaintiff’s case is at an extremely early stage and there are no

17   particular factual determinations or pending matters with which a trier of fact requires special

18   assistance. There are no pending dispositive motions; indeed, defendants have not yet appeared.

19   See Dkt. Thus, plaintiff’s motion for appointment of an expert witness is denied without

20   prejudice, meaning that plaintiff may bring it again, at a later stage in the litigation.

21           Dated this 12th day of November, 2019.

22

23
                                                             A
                                                             J. Richard Creatura
                                                             United States Magistrate Judge
24

     ORDER DENYING MOTION TO APPOINT MEDICAL
     EXPERT - 2
